Exhibit 10.1

 

SAMSONITE CORPORATION

 

DEFERRED COMPENSATION AWARD AGREEMENT

 

This Award Agreement, dated March 17, 2005, sets forth the terms and conditions
of the grant to Stonebridge Development Limited, a corporation organized under
the laws of the British Virgin Islands (“Grantee”) by Samsonite Corporation (the
“Company”) of a deferred compensation award (the “Award”).  This Award Agreement
relates to the stock option (the “Original Option”) previously granted to
Grantee by the Company, evidenced by the Stock Option Agreement entered into by
Grantee, Marcello Bottoli and the Company, effective April 19, 2004 (the “Option
Agreement”).  The Award (as defined in Section 1 of this Award Agreement) is
granted under the Samsonite Corporation Amended and Restated FY 1999 Stock
Option and Incentive Award Plan (the “1999 Plan”) and shall be subject to all of
the terms and conditions thereof.

 

1.                                       Grant of Award.  The Company hereby
grants to Grantee effective as of March 17, 2005 (the “Award Grant Date”), an
Award in the amount of $4,725,000.00 (the “Award Amount”).  The Award Amount has
been calculated as the product of (A) 15,000,000 (the number of shares of Stock
subject to Tier One of the Original Option as of the date of grant of the
Original Option) multiplied by (B) $0.315 (the difference between the per share
Fair Market Value (as defined in the Option Agreement) of the Stock (as defined
in the 1999 Plan) as of the Award Grant Date — $0.665 — and the per share
exercise price of the Tier One Options — $0.35).  The Award Amount is subject to
adjustment pursuant to Section 2 of this Award Agreement.

 

2.                                       Adjustment to Award Amount.  Under
certain circumstances, the Award Amount is subject to downward adjustment.  If,
on the date of vesting of any portion of the Award, the per share Fair Market
Value of the Stock is less than $0.665, the Award Amount shall be adjusted so as
to be equal to the product of (A) the excess (if none, then this sub-clause
(A) shall equal zero) of the per share Fair Market Value of the Stock on such
vesting date over $0.35, multiplied by (B) 15,000,000, which aggregate amount
shall then be multiplied by the percentage of the Award to be paid pursuant to
Section 4 of this Award Agreement.

 

3.                                       Vesting of Award.

 

(a)                                  Subject to paragraph (b) below, the Award
shall vest in full on the earlier to occur of (i) a “Change of Control” (as
defined in the Option Agreement), (ii) March 2, 2014 and (iii) Mr. Bottoli’s
resignation from his position as chief executive officer of the Company pursuant
to the first sentence of Section 8(a) of the Option Agreement, provided that,
with respect to clauses (i) and (ii) above, Mr. Bottoli is employed by the
Company or one of its subsidiaries as of such event or date (each such date or
event, a “Vesting Event”).

 

(b)                                 In the event that, prior to the occurrence
of a Vesting Event, Mr. Bottoli is no longer employed by the Company or any of
its subsidiaries as a result of (i) Mr. Bottoli’s

 

--------------------------------------------------------------------------------


 

death or Permanent Disability (as defined in the Option Agreement),
(ii) Mr. Bottoli’s termination without Cause (as defined in the Option
Agreement) or (iii) Mr. Bottoli’s resignation with Good Reason (as defined in
the Option Agreement), all or a portion of the Award shall become vested as of
the effective date of such a termination of employment, according to the
following schedule:

 

Termination on or after March 3, 2005 and prior to March 3, 2006

 

20

%

Termination on or after March 3, 2006 and prior to March 3, 2007

 

40

%

Termination on or after March 3, 2007 and prior to March 3, 2008

 

60

%

Termination on or after March 3, 2008 and prior to March 3, 2009

 

80

%

Termination on or after March 3, 2009

 

100

%

 

Any portion of the Award that does not become vested pursuant to this
Section 3(b) upon termination of Mr. Bottoli’s employment with the Company and
its subsidiaries shall be immediately forfeited and cancelled and Grantee shall
have no further rights with respect to such cancelled portion of the Award.

 

4.                                       Payment of Award.  Grantee shall be
entitled to receive payment in respect of any portion of the Award that becomes
vested in accordance with Section 3 no later than one month following the date
upon which such portion becomes vested.

 

5.                                       Form of Payment.  Payment of the vested
portion of the Award shall be made in a lump sum, in cash or Stock or a
combination of cash and Stock (the “Payment”), in the discretion of the Company;
provided, however, that any Payment shall include an amount of cash at least
equal to the amount necessary to satisfy all tax obligations incurred by
Mr. Bottoli or Grantee with respect to such Payment (the “Tax Obligation”).  The
amount of Mr. Bottoli’s and Grantee’s Tax Obligation shall be reasonably
determined by the Company, provided that Mr. Bottoli and Grantee shall each be
deemed to pay income tax at the highest marginal rate of income taxation
applicable in the year such Payment is to be made in the applicable
jurisdiction.  If any portion of the Payment is paid in Stock, the number of
shares to be issued shall be calculated by dividing the dollar value of such
portion of the Award by the Fair Market Value of a share of Stock on the
relevant vesting date.  Any fractional shares shall be paid in cash.  Shares of
Stock payable pursuant to the Award shall be issued under the 1999 Plan.

 

6.                                       CEO Stockholders Agreement.  As a
condition to the grant of the Award, each of Grantee and Mr. Bottoli agree to
the amendment of the Chief Executive Officer Stockholders Agreement, dated as of
March 2, 2004, by and among (i) the Company, (ii) ACOF Management, L.P.,
(iii) Bain Capital (Europe) LLC, (iv) Ontario Teachers’ Pension Plan Board,
(v) Marcello Bottoli, (vi) Grantee and (vii) The Bottoli Trust (such agreement,
the “CEO Stockholders Agreement”), which amendment will provide that any shares
of

 

2

--------------------------------------------------------------------------------


 

Stock issued pursuant to this Award shall be included under the CEO Stockholders
Agreement as “New Common Stock.”  The CEO Stockholders Agreement shall be fully
applicable to all shares of Stock that may be issued pursuant to the Award.  If
either the authorized representative of Grantee or Mr. Bottoli does not execute
the amendment to the CEO Stockholders Agreement for any reason, the signatures
set forth below (as well as signifying Mr. Bottoli’s and Grantee’s agreement to
the terms and conditions of this Award Agreement) shall also constitute their
agreement to and signature upon the amendment to the CEO Stockholders Agreement
as if fully set forth on a signature page attached thereto.

 

7.                                       Representations and Warranties of
Grantee and Mr. Bottoli.  As a condition to the grant of the Award, Grantee and
Mr. Bottoli hereby represent and warrant to the Company as follows:

 

(a)                                  Sophisticated Purchaser.  Each of Grantee
and Mr. Bottoli (i) is a sophisticated individual and is able to bear any
financial risks associated with the Award and the Payment of the Award, (ii) has
adequate information to make an informed decision regarding the Award and the
Payment of the Award, (iii) has such knowledge and experience, and has made
investments of a similar nature, so as to be aware of and understand the risks
inherent in the Award and the Payment of the Award, and (iv) has independently,
and without reliance upon the Company, and based on such information as Grantee
or Mr. Bottoli, as applicable, has deemed appropriate, made or performed its or
his own analysis and decision regarding the Award and the Payment of the Award.

 

(b)                                 Unregistered Securities Acknowledgment. 
Each of Grantee and Mr. Bottoli understands that any shares of Stock issued to
Grantee in connection with the Payment of the Award will constitute “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the “Act”), and may not be sold in the United States except pursuant to
an effective registration statement, or pursuant to a duly available exemption
from such registration requirements.

 

(c)                                  Accredited Investor.  Mr. Bottoli is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act.  Each of Grantee and Mr. Bottoli represents that Grantee is accepting the
Award, and any Stock issued to Grantee as the Payment of the Award, for its own
account and for investment, not as nominee or agent, and not with the view to or
for resale in connection with the distribution thereof.

 

(d)                                 Loss of Investment.  Grantee (i) is able to
bear the risk of holding the shares of Stock issued to Grantee in connection
with the Payment of the Award for an indefinite period and (ii) is able to bear
a complete loss of Grantee’s investment in such shares of Stock.

 

8.                                       Non-transferability.  The Award may not
be assigned, transferred or disposed of, or pledged or hypothecated in any way,
and may not be subject to execution, attachment or other process, other than by
will or by the laws of descent and distribution.  During Mr. Bottoli’s lifetime,
payments with respect to the Award may be made only to Grantee.

 

3

--------------------------------------------------------------------------------


 

9.                                       Withholding.  The Company shall have
the right to withhold from any Payment otherwise due to Grantee amounts
necessary to satisfy any applicable federal, state, local taxes or other
withholding requirements that may be applicable to the Award, or to require
Grantee to make other arrangements (which may include a payment to the Company
in cash) with respect to the satisfaction of such withholding requirements.

 

10.                                 Approval of Counsel.  Any issuance and
delivery of Stock hereunder is subject to approval by the Company’s counsel of
all legal matters, including compliance with the requirements of the Securities
Act, the Securities Exchange Act of 1934, as amended, the requirements of any
stock exchange upon which the Stock may then be listed and any applicable
foreign securities laws, state securities or “blue sky” laws.

 

11.                                 Registration; Certificates.  The Company
may, but shall have no obligation under this Award Agreement to, register under
the securities laws of any jurisdiction the shares of Stock issuable pursuant to
the Award.  Unless the Company determines otherwise in its discretion,
certificates evidencing Payment of the Award in Stock will bear a legend
stating:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH
REGISTRATION IS NOT REQUIRED.

 

12.                                 Notices.  All notices, demands and other
communications with respect to this Award Agreement shall be in writing and be
deemed to have been duly given (i) when hand delivered, (ii) when sent, if sent
by overnight mail, overnight courier or facsimile transmission or (iii) when
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

 

Samsonite Corporation

11200 East Forty-Fifth Avenue

Denver, Colorado 80239-3018

Attention:  Corporate Secretary

 

All notices to Grantee, or another person or persons entitled to receive payment
in respect of the Award shall be addressed to Grantee or such other person or
persons at Grantee’s then current address contained in the employee payroll
records of the Company or a Company subsidiary.  Anyone to whom a notice may be
given under this Award Agreement may designate a new address by notice to that
effect.

 

13.                                 Successors and Assigns.  This Award
Agreement shall inure to the benefit of and be binding upon each successor and
assign of the Company.  All obligations imposed upon Grantee and all rights
granted to the Company under this Award Agreement shall be binding upon Grantee,
Mr. Bottoli and, to the extent provided in this Award Agreement, their
respective heirs, legal representatives and successors.  No other person has any
rights under this Award Agreement.

 

4

--------------------------------------------------------------------------------


 

14.                                 No Right to Continued Employment.  Nothing
in this Award Agreement confers upon Mr. Bottoli the right to continue in the
employ of the Company or any of its subsidiaries, entitles Grantee or
Mr. Bottoli to any right or benefit not set forth in this Award Agreement or
interferes with or limits in any way the right of the Company or a Company
subsidiary to terminate Mr. Bottoli’s employment.

 

15.                                 Governing Law; Compliance with Law;
Waivers.  This Award Agreement will be construed and governed in accordance with
the laws of the State of New York.  Each of Grantee and Mr. Bottoli agree to
abide by any laws concerning insider trading and the policies and decisions of
the Company’s management in all matters concerning the Award.  No waiver by
either party of any breach by the other party to this Award Agreement shall be
deemed a waiver of similar or dissimilar breaches at the same, prior or
subsequent time.

 

16.                                 Severability; Counterparts.  If any one or
more provisions of this Award Agreement are deemed to be illegal or
unenforceable, the illegality or unenforceability will not affect the validity
and enforceability of the remaining legal and enforceable provisions, which will
be construed as if such illegal or unenforceable provision or provisions had not
been inserted.  This Award Agreement may be executed in counterparts, each of
which shall be deemed an original and both together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
hereabove written.

 

SAMSONITE CORPORATION

GRANTEE

 

 

 

 

By:

/s/ Richard H. Wiley

 

/s/ Stefania Tomasini

 

 

Richard H. Wiley

Stonebridge Development Limited

 

Chief Financial Officer

By Stefania Tomasini, its Sole Director

 

 

 

 

 

Marcello Bottoli

 

 

 

 

 

/s/ Marcello Bottoli

 

 

5

--------------------------------------------------------------------------------